     Case 5:20-cv-01559-JGB-SHK Document 30-5 Filed 12/14/20 Page 1 of 3 Page ID #:458



1      SAMANTHA CHOE (SBN: 252002)
       schoe@cov.com
2      ADDISON THOMPSON* (SBN: 330251)
       athompson@cov.com
3      SYLVIA HUANG (SBN: 313358)
       syhuang@cov.com
4      ANNIE SHI (SBN: 327381)
       Covington & Burling LLP
5      415 Mission St., Ste. 5400
       San Francisco, CA 94105
6      Telephone: (415) 591-6000
7      JENNIFER STARK (SBN: 267062)
       Jennifer.Stark@disabilityrightsca.org
8      AARON FISCHER (SBN: 24739
       Aaron.Fischer@disabilityrightsca.org
9      ANNE HADREAS (SBN: 253377)
       Anne.Hadreas@disabilityrightsca.org
10     SARAH GREGORY (SBN: 303973)
       Sarah.Gregory@disabilityrightsca.org
11     KIM PEDERSON (SBN: 234785)
       Kim.Pederson@disabilityrightsca.org
12     Disability Rights California
       1330 Broadway, Suite 500
13     Oakland, CA 94612
       Telephone: (510) 267-1200
14     Facsimile: (510) 267-1201
15     Attorneys for Plaintiffs
16     * C.D. California admission application forthcoming
17
                                  UNITED STATES DISTRICT COURT
18
                              CENTRAL DISTRICT OF CALIFORNIA
19
                                        EASTERN DISTRICT
20
       RICHARD HART et al., individually and on        Case No. 5:20-cv-1559-JGB-SHK
21
       behalf of all others similarly situated,
22                                                     DECLARATION OF LAWRENCE
                    Plaintiffs,                        HEINE
23
       v.                                              Date: TBD
24                                                     Time: TBD
       STEPHANIE CLENDENIN, Director of                Judge: Hon. Jesus G. Bernal
25                                                     Courtroom: 7D
       California Department of State Hospitals, in
26     her official capacity et al.,                   Compl. filed: 08/05/2020
27
                    Defendants.
28


                                     DECLARATION OF LAWRENCE HEINE
     Case 5:20-cv-01559-JGB-SHK Document 30-5 Filed 12/14/20 Page 2 of 3 Page ID #:459



1                             DECLARATION OF LAWRENCE HEINE
2      I, Lawrence Heine, hereby declare:
3            1.     I make this declaration based on my own personal knowledge and if called
4      to testify I could and would do so competently as follows:
5            2.     I am currently a patient on Unit 22 at Patton State Hospital (Patton) in San
6      Bernardino County, California.
7            3.     I have been at Patton since 2011. I am currently civilly committed as a
8      “Offender with a Mental Health Disorder” under Penal Code section 2972. I was
9      conditionally released to the community for treatment from September 2014 to August
10     2015, when I was re-admitted to Patton.
11           4.     I am 64 years old and live with serious medical problems. This May, I had
12     surgery for esophageal cancer. The doctors removed half of my stomach and part of my
13     esophagus, but they were able to get all of the cancer out. My stomach is only one-
14     quarter the size that it used to be and it’s hard for me to eat a lot of the food that they
15     serve us here. I have hypertension and coronary artery disease. I had two stents placed
16     in my heart in 2019. I also have asthma and use two different inhalers every day. In
17     2018, I had surgery to remove a mass from my kidney. My doctor tells me that I am pre-
18     diabetic. I take a lot of medications to help me manage all of my medical issues.
19           5.     I subscribe to Scientific American magazine, so I have been closely
20     following the COVID-19 pandemic. I learned from reading and listening to the news that
21     someone like me, who has a lot of medical problems, is in danger of serious illness or
22     death if I catch COVID-19. This makes me feel scared every day.
23           6.     I have also read about how COVID-19 is really dangerous for people who
24     live in facilities like Patton because we are not able to practice social distancing. There
25     are fifty people on my unit and it is impossible to stay six feet away from anyone.
26           7.     Luckily, no patients on my unit or the adjoining unit have tested positive for
27     COVID-19. However, we have been exposed to COVID-19 at least twice since the
28     summer. I have heard that infected staff members have brought COVID-19 on to our

                                                      2
                                      DECLARATION OF LAWRENCE HEINE
     Case 5:20-cv-01559-JGB-SHK Document 30-5 Filed 12/14/20 Page 3 of 3 Page ID #:460



1      unit. When we are exposed to COVID-19, Patton puts the unit on quarantine, which
2      means that we can’t leave the unit to eat our meals, go to the grounds outside, or use the
3      library. This means that all fifty of us are cooped up with no way to stay away far
4      enough away from each other to prevent COVID-19 from spreading if someone does
5      catch it. Most recently, we were exposed and quarantined in November.
6             8.      In addition, Unit 22 is often really dirty. The bathrooms are filthy. I wash
7      my hands all the time, but I don’t know if it makes a difference.
8             9.      I don’t know what is going to happen to me here. I feel like I have a
9      miserable existence here at Patton and I have no control over my circumstances. If I get
10     COVID-19, I feel like it will take me right out. I have never felt more stressed in my
11     entire life.
12
13     I declare under penalty of perjury of the laws of the State of California and the United
14     States that the foregoing is true and correct. Executed on the 10th day of December,
15     2020 in Patton, California.
16                                                           /s/ Lawrence Heine*
17                                                           Lawrence Heine
18
19     * In light of COVID-19 regional stay-at-home orders and related COVID-19
20     correspondence delays, the declarant has requested and authorized that Plaintiffs’ counsel
21     enter an e-signature on his behalf. See Declaration of Kim Pederson, filed concurrently
22     herewith. Given the circumstances related to the COVID-19 pandemic and public health
23     orders, Plaintiffs’ counsel respectfully request an exception to Local Rule 5-4.3.4(a)(3),
24     and will file the hand-signed declaration upon receipt, consistent with any further
25     direction from the Court.
26
27
28

                                                      3
                                      DECLARATION OF LAWRENCE HEINE
